Order insofar as it denies plaintiff’s motion for temporary alimony affirmed; order insofar as it denies plaintiff’s motion for counsel fees reversed as a matter of discretion and motion granted allowing counsel fees in the sum of $300, $150 payable within ten days and $150 payable at the opening of the trial, without costs of this appeal to either party. All concur. (Appeal from an order denying plaintiff’s motion for temporary alimony and counsel fees in an action for a separation.) Present — McCurn, £*. J., Vaughan, Kimball, Piper and Wheeler, JJ.